Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Acknowledged Receipt
Applicant’s arguments (filed 23 March 2022) with respect to Claim(s)  1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	A Final Rejection is being issued in this paper with regards to amended Claims 1-10.

Claim Objections
The Claim Objections filed on 27 October 2021 have not been addressed. They remain as follows:
	The following claims are objected to because of the following informalities:  
claim 2, line 4, “a grommet” should read -- the grommet --;
claim 2, line 4, “a flag” should read -- the flag --.
claim 2, line 10, “a grommet” should read -- the grommet --;
claim 2, line 10, “a flag” should read -- the flag --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Proctor (US 9,070,309 B2).

                With respect to independent Claim 1, Proctor disclose(s) a flag display device (flag display device in Fig. 1) comprising: an elongated rigid tubular-shaped body having a top end, a bottom end, an outer surface and an inner surface (tube 24 in Figs. 1 & 3); said tubular-shaped body having a uniform internal diameter from the top end to the bottom end (24 in Fig. 1); a top rigid attachment means (26a in Fig. 1) for attaching a grommet (29 in Fig. 3) of a flag (31 in Fig. 3) to the rigid tubular-shaped body extending from the outer surface adjacent to the top end (Fig. 1); a bottom rigid attachment means (26b in Fig. 1) for attaching a grommet (29 in Fig. 3) of a flag (31 in Fig. 3) to the rigid tubular-shaped body extending from the outer surface adjacent to the bottom end (Fig. 1); and said top rigid attachment means and the bottom rigid attachment means extend in the same general direction away from the outer surface of the rigid tubular-shaped body (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor in view of Remick et al. (US 829,064).

	Regarding Claim 2, Proctor disclose(s) the device of independent Claim 1.
	Proctor fail(s) to disclose: wherein said top rigid attachment means comprises at least one top right support arm and at least one top left support arm each parallel to each other and spaced apart to accept a grommet of a flag between the at least one top right support arm and at least one top left support arm; an aperture located on a distal end of the at least one top right support arm; an aperture located on a distal end of the at least one top left support arm; said bottom rigid attachment means comprises at least one bottom right support arm and at least one bottom left support arm each parallel to each other and spaced apart to accept a grommet of a flag between the at least one bottom right support arm and at least one bottom left support arm; an aperture located on a distal end of the at least one bottom right support arm; and an aperture located on a distal end of the at least one bottom left support arm.
However, Remick et al. teach(es) the device (Fig. 1) including: wherein said top rigid attachment means comprises at least one top right support arm and at least one top left support arm each parallel to each other and spaced apart to accept a grommet of a flag between the at least one top right support arm and at least one top left support arm (top parallel right and left support arms E in Fig. 3); an aperture located on a distal end of the at least one top right support arm (aperture shown at location of bolt H in Fig. 3); an aperture located on a distal end of the at least one top left support arm (aperture shown at location of bolt H in Fig. 3); said bottom rigid attachment means comprises at least one bottom right support arm and at least one bottom left support arm each parallel to each other and spaced apart to accept a grommet of a flag between the at least one bottom right support arm and at least one bottom left support arm (bottom parallel right and left support arms E in Fig. 3); an aperture located on a distal end of the at least one bottom right support arm (aperture shown at location of bolt H in Fig. 3); and an aperture located on a distal end of the at least one bottom left support arm (aperture shown at location of bolt H in Fig. 3). Utilizing attachment means with arms increases capability of retaining the flag.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Proctor, with the teachings of Remick et al., for the purpose of increasing capability of retaining the flag.


	Regarding Claim 3, Proctor disclose(s) the device of Claim 2.
	Proctor fail(s) to disclose: wherein a first retaining member for engaging said aperture located on said distal end of the at least one top right support arm and engaging said aperture located on said distal end of the at least one top left support arm; and a second retaining member for engaging said aperture located on said distal end of the at least one bottom right support arm and engaging said aperture located on a distal end of the at least one bottom left support arm.
	However, Remick et al. teach(es) the device (Fig. 1) including: wherein a first retaining member for engaging said aperture located on said distal end of the at least one top right support arm and engaging said aperture located on said distal end of the at least one top left support arm (top first retaining bolt member H in Fig. 2); and a second retaining member for engaging said aperture located on said distal end of the at least one bottom right support arm and engaging said aperture located on a distal end of the at least one bottom left support arm (bottom second retaining bolt member H in Fig. 2). Utilizing retaining members increases capability of retaining the flag.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Proctor, with the teachings of Remick et al., for the purpose of increasing capability of retaining the flag.

With respect to Claim 4, Proctor teach(es) the device of Claim 2.  Proctor further disclose(s): wherein said at least one top right support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3); said at least one top left support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3); said at least one bottom right support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3); and said at least one bottom left support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3).

With respect to Claim 5, Proctor teach(es) the device of Claim 3.  Proctor further disclose(s): wherein said at least one top right support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3); said at least one top left support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3); said at least one bottom right support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3); and said at least one bottom left support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3).

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor in view of Remick et al.

Regarding independent Claim 6, Proctor teach(es): A flag display (Fig. 1) comprising: an elongated rigid tubular-shaped body having a top end, a bottom end, an outer surface and an inner surface (tube 24 in Figs. 1 & 3); said tubular-shaped body having a uniform internal diameter from the top end to the bottom end (24 in Fig. 1); a top rigid attachment means (26a in Fig. 1) for attaching a grommet (29 in Fig. 3) of a flag (31 in Fig. 3) to the rigid tubular-shaped body extending from the outer surface adjacent to the top end (Fig. 1); a bottom rigid attachment means (26b in Fig. 1) for attaching a grommet (29 in Fig. 3) of a flag (31 in Fig. 3) to the rigid tubular-shaped body extending from the outer surface adjacent to the bottom end (Fig. 1); said top rigid attachment means and the bottom rigid attachment means extend in the same general direction away from the outer surface of the rigid tubular-shaped body (Fig. 1); wherein said top rigid attachment means comprises at least one top right support arm and at least one top left support arm each parallel to each other and spaced apart to accept a grommet of a flag between the at least one top right support arm and at least one top left support arm; an aperture located on a distal end of the at least one top right support arm; an aperture located on a distal end of the at least one top left support arm; said bottom rigid attachment means comprises at least one bottom right support arm and at least one bottom left support arm each parallel to each other and spaced apart to accept a grommet of a flag between the at least one bottom right support arm and at least one bottom left support arm; an aperture located on a distal end of the at least one bottom right support arm; and an aperture located on a distal end of the at least one bottom left support arm  (Proctor teaches a flag display device [Fig. 1 of Proctor], but do(es) not appear to teach attachment means with arms.  However, this functionality is taught in Remick et al. as explained below).
Regarding independent Claim 6, Proctor et al. fail(s) to disclose the following italicized portion of independent Claim 6:  wherein said top rigid attachment means comprises at least one top right support arm and at least one top left support arm each parallel to each other and spaced apart to accept a grommet of a flag between the at least one top right support arm and at least one top left support arm; an aperture located on a distal end of the at least one top right support arm; an aperture located on a distal end of the at least one top left support arm; said bottom rigid attachment means comprises at least one bottom right support arm and at least one bottom left support arm each parallel to each other and spaced apart to accept a grommet of a flag between the at least one bottom right support arm and at least one bottom left support arm; an aperture located on a distal end of the at least one bottom right support arm; and an aperture located on a distal end of the at least one bottom left support arm.
However, Proctor, as modified by Remick et al., teach(es): wherein said top rigid attachment means comprises at least one top right support arm and at least one top left support arm each parallel to each other and spaced apart to accept a grommet of a flag between the at least one top right support arm and at least one top left support arm (top parallel right and left support arms E in Fig. 3); an aperture located on a distal end of the at least one top right support arm (aperture shown at location of bolt H in Fig. 3); an aperture located on a distal end of the at least one top left support arm (aperture shown at location of bolt H in Fig. 3); said bottom rigid attachment means comprises at least one bottom right support arm and at least one bottom left support arm each parallel to each other and spaced apart to accept a grommet of a flag between the at least one bottom right support arm and at least one bottom left support arm (bottom parallel right and left support arms E in Fig. 3); an aperture located on a distal end of the at least one bottom right support arm (aperture shown at location of bolt H in Fig. 3); and an aperture located on a distal end of the at least one bottom left support arm (aperture shown at location of bolt H in Fig. 3). Utilizing attachment means with arms increases capability of retaining the flag.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Proctor, with the teachings of Remick et al., for the purpose of increasing capability of retaining the flag.

With respect to Claim 7, Proctor and Remick et al. teach(es) the device of independent Claim 6.  Proctor and Remick et al. further disclose(s): wherein a first retaining member for engaging said aperture located on said distal end of the at least one top right support arm and engaging said aperture located on said distal end of the at least one top left support arm (top first retaining bolt member H in Fig. 2 of Remick et al.); and a second retaining member for engaging said aperture located on said distal end of the at least one bottom right support arm and engaging said aperture located on a distal end of the at least one bottom left support arm (bottom second retaining bolt member H in Fig. 2 of Remick et al.).

With respect to Claim 8, Proctor and Remick et al. teach(es) the device of independent Claim 6.  Proctor and Remick et al. further disclose(s): wherein said at least one top right support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3 of Proctor); said at least one top left support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3 of Proctor); said at least one bottom right support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3 of Proctor); and said at least one bottom left support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3 of Proctor).

With respect to Claim 9, Proctor and Remick et al. teach(es) the device of Claim 7.  Proctor and Remick et al. further disclose(s): wherein said at least one top right support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3 of Proctor); said at least one top left support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3 of Proctor); said at least one bottom right support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3 of Proctor); and said at least one bottom left support arm being substantially triangular-shaped (triangular-shaped 44 in Fig. 3 of Proctor).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puett III et al. (US 6,913,233 B2) in view of Romesburg (US 5,735,230).

	Regarding independent Claim 10, Pruett III et al. disclose(s): a method of securing a plurality of flags to an antenna having a top end, a bottom end and a ferrule (antenna 13 in Fig. 1 and column 2, lines 42-49), said method comprising: a first flag display device (Fig. 5) having an elongated rigid tubular-shaped body having a top end, a bottom end, an outer surface and an inner surface, said tubular-shaped body having a uniform internal diameter from the top end to the bottom end  (Puett III et al. teaches a method of securing flags [Fig. 5 of Puett III et al.], but do(es) not appear to teach an elongated tubular shaped body having a uniform internal diameter.  However, this functionality is taught in Romesburg as explained below); said first flag display device having a top rigid attachment means (top attachment means of 21 in Fig. 5) for attaching a grommet of a flag to the rigid tubular-shaped body extending from the outer surface adjacent to the top end (flag having grommets 15 in Fig. 5); said first flag display device having a bottom rigid attachment means for attaching a grommet of a flag to the rigid tubular-shaped body extending from the outer surface adjacent to the bottom end (bottom attachment means of 21 in Fig. 5); said first flag display device having a said top rigid attachment means and the bottom rigid attachment means extend in the same general direction away from the outer surface of the rigid tubular-shaped body (Fig. 5); said first flag display device being placed over the top end of the antenna and then placed on the antenna so a bottom end of the first flag display device rests on the ferrule wherein said first flag display device is capable of freely rotating around the antenna (Fig. 1 and column 2, lines 56-58); a subsequent flag display device having an elongated rigid tubular-shaped body having a top end, a bottom end, an outer surface and an inner surface, said tubular-shaped body having a uniform internal diameter from the top end to the bottom end  (Puett III et al. teaches a method of securing flags [Fig. 5 of Puett III et al.], but do(es) not appear to teach an elongated tubular shaped body having a uniform internal diameter.  However, this functionality is taught in Romesburg as explained below); said subsequent flag display device having a top rigid attachment means for attaching a grommet of a flag to the rigid tubular-shaped body extending from the outer surface adjacent to the top end (column 2, lines 42-49 and top attachment means of 21 in Fig. 5); said subsequent flag display device having a bottom rigid attachment means for attaching a grommet of a flag to the rigid tubular-shaped body extending from the outer surface adjacent to the bottom end (column 2, lines 42-49 and bottom attachment means of 21 in Fig. 5); and placing said at least one subsequent flag display device over the top end of the antenna and placing a bottom end of the at least one subsequent flag display device on the top end of the first flag display device wherein said subsequent flag display device is capable of freely rotating around the antenna independently of the first flag display device (Fig. 1 and column 2, lines 42-49).

Regarding independent Claim 10, Puett III et al. fail(s) to disclose the following italicized portion of independent Claim 10:  an elongated rigid tubular-shaped body having a top end, a bottom end, an outer surface and an inner surface, said tubular-shaped body having a uniform internal diameter from the top end to the bottom end. 
However, Puett III et al., as modified by Romesburg, teach(es): an elongated rigid tubular-shaped body having a top end, a bottom end, an outer surface and an inner surface (cylindrical tube 14 in Fig. 4), said tubular-shaped body having a uniform internal diameter from the top end to the bottom end  (cylindrical tube 14 in Fig. 4). Utilizing an elongated tubular shaped body increases security of the device onto the antenna.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Puett III et al., with the teachings of Romesburg, for the purpose of increasing the security of the device onto the antenna.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following reference(s) relate(s) to display devices: Thibault et al. (US 4,603,652).
               
	The following reference(s) relate(s) to display devices for antennae: Scott (US 2,906,234).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
                For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
02 May 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861